ORDER

PER CURIAM.
Van Wilson appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing and denying his motion to quash the amended motion and to disqualify appointed counsel. We find the motion court did not err in denying Wilson’s motions. We affirm.
*902An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).